DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. Applicant has argued that the new limitation of an input of a constraint which includes an avoiding of collisions is not provided for by Manemann et al.. However, upon further review of Manemann such limitations are found by the selection by the user of similar orthodontic systems that cannot in there treatment plans result in an “interference” between the teeth, thus having an input that requires there to be an avoidance of teeth collisions, though phrased in Manemann as avoiding of teeth interference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1).
Regarding claim 1, 4, , 5, and 22, Manemann discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (paragraphs [0050] and [0053] disclosing the method is performed by a computer and thus having processors and memory storage and ram, Fig. 1 element 32) the method comprising: 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 1 elements 31,34,35); 

receiving a user input, wherein the input specifies at least one constraint for a desired orthodontic treatment plan and where at least two different intermediate treatment plans meet the at least on constraint specified by the user and further the selection of a constraint that includes avoiding teeth collisions (paragraphs [0078]-[0079] and  [0096]-[0097] where the received user input is the selection of similar types of orthodontic systems that each include brackets and archwires, paragraph [0167] all disclosing any selected input requires an constraint that no interference between teeth, ie, virtual teeth positioning overlap, occurs and thus requires the user to have inputted the constraint by the selection of such a limitation in the planning tool),
and receiving at the treatment planning tool a selection of a final stage based on the comparison of tooth positioning of at least two different intermediate orthodontic appliance treatment stages (fig. 52 disclosing selection of treatment plan and thus a final stage related to the treatment plan, paragraph [0102] lines 1-3, making clear that while paragraph [0101] describes one example of “in Block 50  includes a visual image of the predicted final positions of the teeth” this does not remove the teaching of paragraph [0099] “the teeth have moved to a second (and optionally final) tooth arrangement” which disclose that the comparison scope includes the stages being non-final).
Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where each of the treatment plans are generated prior to 
Regarding claims 4 and 5, Manemann discloses where the first treatment plan has a first route with a first sequence of tooth movements for tooth movement comprising at least the first intermediate orthodontic treatment stage and the second treatment plan has a second route with a second sequence of tooth movements for tooth movement comprising at least the 
Regarding claim 6, Manemann further discloses where the plurality of different treatment plans includes a first treatment plan and a second treatment plan where the first plan treats a different portion of the arch than the second treatment plan (paragraph [0009] lines 10-15 disclosing the need to treat different regions based on different initial conditions, paragraph [0014]-[0016] all disclosing the need of the method for determining which different treatments would affect which different teeth and thus the different regions to treat for different prescriptions, paragraph [0036] disclosing different prescriptions having different numbers of brackets and different groupings thus being different than a second prescription which would have different numbers of brackets and prescriptions which would result in different portions of the teeth being aligned, the terms of alignment and different portions being broad and including different spots on the same tooth being aligned differently by a different angulation).
Regarding claim 7, Manemann further discloses where the first and second treatment plans include prescriptions for treatment using aligners with different material between the first and second aligners and that the aligners have geometry shaped to receive and reposition teeth (paragraph [0011] all and [0084]-[0085] disclosing orthodontic aligners with different material stiffness’s).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manemann et al. (US 2003/0027098 A1) in view of Hultgren et al. (US 2005/0010450 A1).
Regarding claim 2, Manemann discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose a step of providing a relative pricing of the treatment plans compared by the user, however Manemann does disclose the issue of purchasing orthodontic appliances based on the different treatment plans (paragraph [0103] lines 1-4).
However, Hultgren discloses a method of orthodontic treatment planning (title and abstract) with a comparative orthodontic treatment planning tool being a processor and memory (Fig. 2 element 200 showing processors and memory storage and ram) the method comprising: 
receiving at the treatment planning tool an initial tooth data set comprising an initial tooth arrangement of a three-dimensional model (Fig. 3 elements 102 and 103 are 3d scanned models paragraph [0037] all disclosing plaster models being scanned and thus being 3d models, paragraph [0038] lines 1-5 disclosing the digital model is made of a collection of polygons with 
generating by the treatment planning tool a plurality of treatment plans each having different routes, a first and second, to tooth movement ( Figs. 8/9 vs Fig. 10/11 and Fig. 19 elements 1902 vs 1903 are different treatment plans, Fig. 24 element 2412 is the generation of the first plan and element 2415 is the generation of a second plan)  to move teeth from the initial treatment arrangement stage to a final treatment stage based on the initial tooth data set and a final  (Fig. 24 element 2411 is the receiving of the initial positions, element 2418 the implementation of the chosen plan to the final step in the plan being based of the initial conditions and goal conditions), wherein each treatment plan comprises a plurality of treatment stages that includes an initial, a final and a plurality of intermediate treatment stages (Fig. 8 and Fig. 9 are two intermediate steps of a one treatment plan from the initial stage of Fig. 6 to the intermediate stage of the removal and then movement of teeth, thus multiple intermediate stages, Fig. 10 and 11 showing s different treatment plan and showing different removal and movement of teeth thus intermediate steps, paragraphs [0056] and [0057] making clear they are different intermediate steps to be compared by the patient, Fig. 19 vs Fig. 20 are different treatment plans with various stages, paragraph [0063] lines 1-6 disclosing they are different treatment plans, lines 6-10 disclosing the generation of plans having “various steps in a treatment plan”) and the treatment plans are generated prior to displaying any of the intermediate treatment stages of the plurality of treatment plans to a user (Fig. 24 elements 2412 and 2415 are generated prior to their being displayed to the user in element 2416, [0044] lines 26-28 disclosing the displaying of images to the patient) ; 

receiving at the treatment planning tool selection of a final stage based on comparison of tooth positioning of at least two different intermediate treatment stages and after the prior displaying of the at least two different intermediate treatment stages (Fig. 24 element 2417 disclosing the selection by the patient after comparison in element 2516, paragraph [0058] lines 12-15 disclosing the final arch form to be selected is based off the initial arch in Fig. 6 and the intermediate stage of one of the treatment plans in Fig. 8, thus the final being selected after the intermediate is formed and displayed).
Hultgren further discloses the providing of relative cost of the different treatment plans to be available for comparison by the patient (paragraph [0063] lines 8-16 disclosing what costs and sharing the cost with the user).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of relative pricing/cost of treatments for comparison by the user as taught by Hultgren into the method of orthodontic . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	12/03/2021
/EDWARD MORAN/               Primary Examiner, Art Unit 3772